                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN MOROZIN                                      :           CIVIL ACTION
                                                   :
    v.                                             :           No. 18-2174
                                                   :
 PHILADELPHIA HOUSING                              :
 AUTHORITY, et al.                                 :

                                             ORDER

         AND NOW, this 13th day of August, 2019, upon consideration of Defendants Philadelphia

Housing Authority, Branville Bard, and Joanne Strauss’s Motion for Partial Dismissal of

Plaintiff’s Amended Complaint and Motion to Strike, Plaintiff John Morozin’s opposition thereto,

Defendants’ reply, and the parties’ presentations during the November 8, 2018, oral argument, and

for the reasons stated in the accompanying Memorandum, it is ORDERED the Motion (Document

11) is GRANTED as follows:

         •      Counts I and IV are DISMISSED without prejudice in their entireties;

         •      Count III is DISMISSED with prejudice to the extent it purports to state a claim

against Bard and Strauss in their individual capacities;

         •      Counts III and VI are DISMISSED without prejudice to the extent they purport to

allege hostile work environment and retaliation theories of liability;

         •      Count V is DISMISSED without prejudice to reassertion as a wrongful termination

claim; and

         •      Paragraphs 96 and 97 are STRICKEN from Morozin’s Amended Complaint.

         Morozin shall have until August 26, 2019, to file a second amended complaint that corrects

the pleading deficiencies identified in the accompanying Memorandum as to any claims dismissed
without prejudice. Failure to file a second amended complaint within the time permitted may result

in dismissal of such claims with prejudice.



                                                            BY THE COURT:

                                                            /s/ Juan R. Sánchez
                                                            Juan R. Sánchez, C.J.
